REDMANN, Chief Judge,
dissenting in part.
That the racing commission (charged by law with “forceful and honest statewide control of horse racing,” La.R.S. 4:141) reversed two other rulings by the stewards because prednisone was not confirmed by mass spectrometry (if that be the case) does not justify the courts’ reversing the suspension as to Mistyano, where predniso-lone was verified by mass spectrometry and the expert testimony is uncontradicted that prednisone and prednisolone are each convertible into the other by natural processes in the horse’s urine, and neither drug is a permissible drug. This writer would therefore dissent as to Mistyano, but could concur as to Wild Wing Fighter on the basis that counsel for the commission stated, in effect, that the commission had indeed ruled, in the two eases reversing the stewards, that prednisone had to be confirmed by mass spectrometry. There is no testimony of mass spectrometry of a split sample of Wild Wing Fighter’s urine.
Although appellees’ other arguments would require discussion in a majority opinion reversing the trial judge, this dissent need only note that it would disagree with those arguments.